Exhibit 10.55

 

 

 

OCTREOTIDE

CONTINGENT CASH CONSIDERATION AGREEMENT

by and between

ENDO PHARMACEUTICALS HOLDINGS INC.

and

AMERICAN STOCK TRANSFER & TRUST COMPANY

as

Paying Agent

 

 

Dated as of February 23, 2009

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Section 1.   Appointment of Paying Agent    2 Section 2.   No
Certificates    2 Section 3.   Registration by the Paying Agent    2 Section 4.
  Rights of Octreotide CCCP Holder    2 Section 5.   Non-transferability    3
Section 6.   Transfer of Octreotide CCCPs    3 Section 7.   Payment Procedures
   4 Section 8.   Notices to the Company and Paying Agent    7 Section 9.  
Supplements and Amendments; Actions    8 Section 10.   Enforcement of Rights of
Holders    9 Section 11.   Company May Consolidate, Etc.    9 Section 12.  
Certain Rights of the Paying Agent    11 Section 13.   Designation; Removal;
Successor Paying Agent    13 Section 14.   Successors    14 Section 15.  
Termination; Effect of Termination    14 Section 16.   Governing Law    14
Section 17.   Benefits of this Agreement    14 Section 18.   Counterparts    14
Section 19.   Headings    15 Section 20.   Additional Covenants    15 Section
21.   Negotiation; Arbitration    15

 

i



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Agreement

   1

Approval Compliance Certificate

   4

Approval Deadline

   4

Approval Milestone

   4

Approval Milestone Date

   4

Approval Non-Compliance Certificate

   4

Approval Payment Amount

   4

Board Resolution

   8

Company

   1

Co-Paying Agents

   2

Determinations

   6

Effective Time

   1

FDA

   4

Holder

   2

Indevus

   1

Indevus Common Stock

   1

Merger

   1

Merger Agreement

   1

Merger Sub

   1

Notice of Objection

   6

Octreotide CCCP

   1

Offer

   1

Paying Agent

   1

Permitted Transfer

   3

Surviving Person

   9

 

ii



--------------------------------------------------------------------------------

This OCTREOTIDE CONTINGENT CASH CONSIDERATION AGREEMENT (this “Agreement”),
dated as of February 23, 2009, is entered into by and between Endo
Pharmaceuticals Holdings Inc., a Delaware corporation (the “Company”), and
American Stock Transfer & Trust Company, as Paying Agent (the “Paying Agent”).

W I T N E S S E T H:

WHEREAS, the Company, BTB Purchaser Inc., a Delaware corporation and
wholly-owned subsidiary of the Company (“Merger Sub”), and Indevus
Pharmaceuticals, Inc., a Delaware corporation (“Indevus”), have entered into an
Agreement and Plan of Merger, dated as of January 5, 2009 (as may be amended and
restated from time to time, the “Merger Agreement”), pursuant to which, among
other things, Merger Sub has commenced an offer (as it may be amended from time
to time as permitted under the Merger Agreement, the “Offer”) to purchase all of
the outstanding shares of common stock, par value $0.001 per share, of Indevus
(the “Indevus Common Stock”), and, at the Effective Time (as defined in the
Merger Agreement), Merger Sub will be merged (the “Merger”) with and into
Indevus, with Indevus continuing as the surviving corporation and as a
wholly-owned subsidiary of the Company;

WHEREAS, the consideration to be paid for each share of Indevus Common Stock by
Merger Sub in the Offer and pursuant to the Merger Agreement includes contingent
consideration payments as hereinafter described (each, an “Octreotide CCCP” and
collectively, the “Octreotide CCCPs”);

WHEREAS, each holder of Indevus Common Stock who tenders Indevus Common Stock in
the Offer or who is entitled to receive the Merger Consideration (as defined in
the Merger Agreement) will also receive one or more Octreotide CCCPs in
consideration for such holder’s shares of Indevus Common Stock in the amounts
and subject to the terms and conditions set forth herein;

WHEREAS, all things necessary have been done to make the obligations of the
Company hereunder the valid obligations of the Company, and to make this
Agreement a valid agreement of the Company, in accordance with its terms;

WHEREAS, the Company desires the Paying Agent to act on behalf of the Company,
and the Paying Agent is willing to make payments in satisfaction of the
Company’s obligations with respect to the Octreotide CCCPs as provided herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
the Company and the Paying Agent hereby agree as follows:

Section 1. Appointment of Paying Agent. The Company hereby appoints American
Stock Transfer & Trust Company as the Paying Agent to act as agent for the
Company in accordance with the instructions hereinafter set forth in this
Agreement, and the Paying Agent hereby accepts such appointment. The Company may
from time to time appoint additional paying agents (“Co-Paying Agent(s)”) as it
may deem necessary or desirable. The Paying Agent shall have no duty to
supervise, and shall in no event be liable for, the acts or omissions of any
such Co-Paying Agents. In the event of the appointment of a Co-Paying Agent
pursuant to this Section 1, the Company shall cause such Co-Paying Agent to
become vested with the same powers, rights, duties and responsibilities as if it
had originally been named as Paying Agent.

Section 2. No Certificates. The Octreotide CCCPs shall not be evidenced by a
certificate or other instrument.

Section 3. Registration by the Paying Agent.

(a) The Company and the Paying Agent may deem and treat the registered holder
(the “Holder”) of an Octreotide CCCP as the absolute owner thereof for all
purposes, and neither the Company nor the Paying Agent shall be affected by any
notice to the contrary.

(b) The Company shall cause to be kept at the Paying Agent’s principal office a
register (the “Octreotide CCCP Register”) in which the Paying Agent shall
provide for the registration of the Octreotide CCCPs. The Octreotide CCCPs shall
be registered in the names and addresses of, and in the denomination as set
forth in, the applicable letter of transmittal accompanying the shares of
Indevus Common Stock surrendered by the holder thereof in connection with the
Offer or the Merger pursuant to the Merger Agreement. A Holder may make a
written request to the Paying Agent or the Company to change such Holder’s
address of record on the Octreotide CCCP Register. The written request must be
duly executed by the Holder. Upon receipt of such written request by the Paying
Agent or the Company, the Paying Agent shall promptly record the change of
address on the Octreotide CCCP Register. The Paying Agent shall provide a copy
of the Octreotide CCCP Register to the Company upon request.

Section 4. Rights of Octreotide CCCP Holder. Nothing contained in this Agreement
shall be construed as conferring upon any Holder, by virtue of being a Holder of
an Octreotide CCCP, the right to vote or to consent or to receive notice as
stockholders in respect of the meetings of stockholders or the election of
directors of the Company or any other matter, or any rights of any kind or
nature whatsoever as a stockholder of the Company, either at law or in equity.
The rights of a Holder are limited to those expressed in this Agreement.

 

2



--------------------------------------------------------------------------------

Section 5. Non-transferability. The Octreotide CCCPs and any interest therein
shall not be sold, assigned, transferred, pledged, encumbered or in any other
manner transferred or disposed of, in whole or in part, other than through a
Permitted Transfer (as defined herein) and, in the case of a Permitted Transfer,
only in accordance with Section 6 hereof. A “Permitted Transfer” shall mean
(a) the transfer of any or all of the Octreotide CCCPs on death by will or
intestacy; (b) transfer by instrument to an inter vivos or testamentary trust in
which the Octreotide CCCPs are to be passed to beneficiaries upon the death of
the trustee; (c) transfers made pursuant to a court order of a court of
competent jurisdiction (such as in connection with divorce, bankruptcy or
liquidation); (d) if the Holder is a partnership or limited liability company, a
distribution by the transferring partnership or limited liability company to its
partners or members, as applicable; or (e) a transfer made by operation of law
(such as a merger).

Section 6. Transfer of Octreotide CCCPs.

(a) Subject to the restrictions on transferability set forth in Section 5
hereof, the Paying Agent shall, from time to time, register the transfer of any
outstanding Octreotide CCCPs upon the Octreotide CCCP Register, upon delivery to
the Paying Agent of a written instrument or instruments of transfer and other
requested documentation in a form satisfactory to the Company and the Paying
Agent, duly executed by the registered Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney, such
signature to be guaranteed by a participant in a recognized Signature Guarantee
Medallion Program. A request for a transfer of an Octreotide CCCP shall be
accompanied by such documentation establishing satisfaction of the conditions
set forth in Section 5 hereof as may be reasonably requested by the Company
(including opinions of counsel, if appropriate). Upon receipt of documentation
reasonably satisfactory to the Company, the Company shall authorize the Paying
Agent to permit the transfer of an Octreotide CCCP. The Paying Agent shall not
permit the transfer of an Octreotide CCCP until it is so authorized by the
Company. No transfer of an Octreotide CCCP shall be valid until registered on
the Octreotide CCCP Register and any transfer not duly registered on the
Octreotide CCCP Register will be void ab initio. All transfers of Octreotide
CCCPs registered on the Octreotide CCCP Register shall be the valid obligations
of the Company, representing the same rights to receive cash as the Octreotide
CCCPs transferred then entitled such transferee to receive, and shall entitle
the transferee to the same benefits and rights under this Agreement as those
held by the transferor. It is clarified that the Octreotide CCCP Register will
show one position for Cede & Co which represents all the Shares held by DTC on
behalf of the street holders of the Shares as of the Effective Time and the
Paying Agent will have no responsibility whatsoever directly to the street
holders with respect to the transfer of Octreotide CCCPs. It is also clarified
that with respect to any payments to be made under Section 7 below, the

 

3



--------------------------------------------------------------------------------

Paying Agent will accomplish the payment to the street holders by sending one
lump payment to DTC, who will then be required to distribute the payments to
brokers and shareholders as of the Effective Time. The Paying Agent will have no
responsibilities whatsoever with regards to distribution of payments to the
street holders directly.

(b) No service charge shall be made for any registration of transfer of
Octreotide CCCPs. The Paying Agent shall have no duty or obligation to take any
action under any Section of this Agreement which requires the payment by a
Holder of an Octreotide CCCP of applicable taxes and charges unless and until
the Paying Agent is satisfied that all such taxes and/or charges have been paid.

Section 7. Payment Procedures.

(a) Within 5 business days following the occurrence of the Approval Milestone
Date, the Company shall deliver to the Paying Agent (i) a certificate (the
“Approval Compliance Certificate”) certifying that the Holders are entitled to
receive the Approval Payment Amount and establishing a payment date with respect
to the Approval Payment Amount that is within 5 business days of the issuance of
such certificate and (ii) an amount in cash equal to the aggregate Approval
Payment Amount with respect to Octreotide CCCPs held by all Holders. Upon such
payment, no further payment by the Company pursuant to this Agreement shall be
required.

(b) “Approval Milestone Date” shall mean the date on which the Company (or any
of its subsidiaries) receives an approval letter from the U.S. Food and Drug
Administration (the “FDA”) with respect to its new drug application for
Octreotide (as defined in the Merger Agreement), which approval letter grants
the Company the right to market and sell Octreotide immediately for the
treatment of acromegaly or carcinoid syndrome (the “Approval Milestone”) ;
provided, however, that, subject to Section 7(k) hereof, if the Approval
Milestone Date does not occur on or before the fourth anniversary of the Offer
Closing (the “Approval Deadline”), the Octreotide CCCPs will terminate and all
rights thereunder and all rights in respect thereof under this Agreement shall
cease.

(c) “Approval Payment Amount” means an amount equal to $1.00 per Octreotide
CCCP, without interest thereon, payable in cash.

(d) If (i) prior to the delivery of an Approval Compliance Certificate, events
or circumstances occur that cause the Company reasonably to believe that either
or both of the Approval Milestone Date will not and cannot occur prior to the
Approval Deadline or, (ii) an approval of Octreotide is obtained but the Company
determines that it does not meet the definition of an Approval, then within 30
days of the occurrence of such events or circumstances or determination, the
Company shall

 

4



--------------------------------------------------------------------------------

deliver to the Paying Agent a certificate (the “Approval Non-Compliance
Certificate”) setting forth in reasonable detail the events and circumstances
underlying its belief that delivery of such Non-Compliance Certificate is
required.

(e) On the payment date set forth in any Approval Compliance Certificate, the
Paying Agent shall pay the applicable amount to each of the Holders (the amount
to which each Holder is entitled to receive will be based on the number of
Octreotide CCCPs held by such Holder as reflected on the Octreotide CCCP
Register) by (i) check mailed to the address of each Holder as reflected on the
Octreotide CCCP Register as of the close of business on the last business day
prior to such Octreotide CCCP Payment Date or (ii) with respect to Holders that
are due Approval Payment Amounts in excess of $1,000,000 in the aggregate who
have provided the Company with wire transfer instructions in writing, the Paying
Agent will make payments by wire transfer of immediately available funds to the
account specified in the written instructions of the Company. In addition to the
notices required by Section 11 hereof, the Company shall cause the Paying Agent,
on behalf of and at the expense of the Company, to mail with (or, in the case of
payments made to Holders who have provided the Company with wire instructions,
at the same time as) each payment made a copy of the Approval Compliance
Certificate. In addition, the Company shall post a copy of such Approval
Compliance Certificate on its Internet website and issue a press release
announcing the occurrence of the applicable milestone date.

(f) The Company shall cause the Paying Agent to promptly (and in no event later
than five business days after receipt by the Paying Agent) send each Holder a
copy of any Non-Compliance Certificate at such Holder’s registered address.

(g) The Company shall be entitled to deduct and withhold, or cause to be
deducted or withheld, from each Approval Payment Amount otherwise payable
pursuant to this Agreement, such amounts as it is required to deduct and
withhold with respect to the making of such payment under the Internal Revenue
Code, or any provision of state, local or foreign tax law. To the extent that
amounts are so withheld or paid over to or deposited with the relevant
governmental entity, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Holder in respect of which such
deduction and withholding was made.

(h) Any cash that remains undistributed to the Holders of Octreotide CCCPs six
months after the payment date set forth in any Approval Compliance Certificate
shall be delivered to the Company, upon demand, and any Holders of Octreotide
CCCPs who have not theretofore received cash in exchange for such Octreotide
CCCPs shall thereafter look only to the Company for payment of their claim
therefor. Notwithstanding any other provisions of this Agreement, any portion of
the cash provided by the Company to the Paying Agent that remains unclaimed
after termination of this Agreement in accordance with Section 15 hereof (or
such

 

5



--------------------------------------------------------------------------------

earlier date immediately prior to such time as such amounts would otherwise
escheat to, or become property of, any governmental entity) shall, to the extent
permitted by law, become the property of the Company free and clear of any
claims or interest of any person previously entitled thereto.

(i) The Paying Agent shall keep copies of this Agreement available for
inspection by the Holders during normal business hours at its office. The
Company shall supply the Paying Agent from time to time with such numbers of
copies of this Agreement as the Paying Agent may request.

(j) Any Holder or Holders of at least 20% in the aggregate of the outstanding
Octreotide CCCPs may, within 45 days of receipt of any Non-Compliance
Certificate, deliver a written notice to the Paying Agent and the Company
stating that such Holder or Holders object to (a “Notice of Objection”) such
Non-Compliance Certificate and setting forth in reasonable detail each of the
objections to the events or circumstances described in the applicable
Non-Compliance Certificate (collectively, the “Determinations”). If the Company
does not agree with the objections to the applicable Non-Compliance Certificate
in the Objection Certificate, the Determinations that are in dispute shall be
resolved by the procedure set forth in Section 21, which decision shall be
binding on the parties hereto and the Holders. If no Notice of Objection is
delivered to the Paying Agent within such 45 day period, the Approval Payment
Amount shall not be due and payable to the Holders, and the Company and the
Paying Agent shall have no further obligations with respect to the Approval
Payment Amount.

Section 8. Notices to the Company and Paying Agent. Any notice or demand
authorized by this Agreement to be given or made by the Paying Agent or by any
Holder to or on the Company shall be sufficiently given or made when received at
the office of the Company expressly designated by the Company as its office for
purposes of this Agreement (until the Paying Agent is otherwise notified in
accordance with this Section 8 by the Company), as follows:

Endo Pharmaceuticals Holdings Inc.

100 Endo Boulevard

Chadds Ford, PA 19317

Fax No.: (610) 558-9864

Attention: Caroline B. Manogue, Esq.

and with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Fax No.: (212) 735-2000

Attention: Eileen T. Nugent, Esq.

 

6



--------------------------------------------------------------------------------

Any notice pursuant to this Agreement to be given by the Company or by any
Holder(s) to the Paying Agent shall be sufficiently given when received by the
Paying Agent at the address appearing below (until the Company is otherwise
notified in accordance with this Section 8 by the Paying Agent).

American Stock Transfer & Trust Company LLC

Operations Center

6201 15th Avenue

Brooklyn, NY 11219

Telephone: (800) 937-5449

Attention: Reorganization Department

Section 9. Supplements and Amendments; Actions.

(a) Without the consent of any Holders, the Company, at any time and from time
to time, may enter into one or more amendments hereto, for any of the following
purposes:

(i) to evidence the succession of another person to the Company and the
assumption by any such successor of the covenants of the Company herein;
provided that such succession and assumption is in accordance with the terms of
this Agreement;

(ii) to evidence the succession of another person as a successor Paying Agent
and the assumption by any successor of the covenants and obligations of such
Paying Agent herein; provided that such succession and assumption is in
accordance with the terms of this Agreement;

(iii) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company shall consider to be for
the protection of Holders; provided that in each case, such provisions shall not
adversely affect the rights of the Holders; or

(iv) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement; provided that in each case, such provisions shall not adversely
affect the rights of Holders.

 

7



--------------------------------------------------------------------------------

(b) Subject to Section 9(c) hereof, with the written consent of the Holders of
not less than a majority of the then outstanding and unpaid Octreotide CCCPs
delivered to the Company, the Company (when authorized by a Board Resolution (as
defined below)) may enter into one or more amendments hereto for the purpose of
adding, eliminating or changing any provision of this Agreement, if such
addition, elimination or change is in any way adverse to the rights of Holders.
It shall not be necessary for any written consent of Holders under this
Section 9(b) to approve the particular form of any proposed amendment, but it
shall be sufficient if such written consent shall approve the substance thereof.
“Board Resolution” means a resolution, certified by the secretary or an
assistant secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Paying Agent.

(c) The unanimous consent of each and every Holder affected shall be required
for any amendment pursuant to which the amount of cash payable in consideration
for the Octreotide CCCPs would be decreased.

(d) Promptly after the execution by the Company of any amendment pursuant to the
provisions of this Section 9, the Company shall mail by first class mail,
postage prepaid, a notice thereof to the Holders at their addresses as they
shall appear on the Octreotide CCCP Register, setting forth in general terms the
substance of such amendment.

(e) Upon the execution of any amendment in accordance with this Section 9, this
Agreement shall be modified in accordance therewith, such amendment shall form a
part of this Agreement for all purposes and every Holder shall be bound thereby.

(f) The Paying Agent shall be entitled to receive and shall be fully protected
in relying upon an officers’ certificate and opinion of counsel as conclusive
evidence that any such amendment or supplement is authorized or permitted
hereunder, that it is not inconsistent herewith, and that it will be valid and
binding upon the Company in accordance with its terms.

Section 10. Enforcement of Rights of Holders. Any actions seeking enforcement of
the rights of Holders hereunder may be brought either by the Paying Agent or the
Holders of a majority of outstanding and unpaid Octreotide CCCPs.

Section 11. Company May Consolidate, Etc.

 

8



--------------------------------------------------------------------------------

(a) The Company shall not consolidate with or merge into any other Person (as
defined in the Merger Agreement) or convey, transfer or lease its properties and
assets substantially as an entirety to any Person, unless:

(i) The board of directors of the Company shall have determined that, following
such transaction, such Person would reasonably be expected to be able to carry
out the obligations of the Company hereunder;

(ii) the Person formed by such consolidation or into which the Company is merged
or the Person that acquires by conveyance or transfer, or that leases, the
properties and assets of the Company substantially as an entirety (the
“Surviving Person”) shall, by a supplemental contingent consideration payment
agreement or other acknowledgment executed and delivered to the Paying Agent,
expressly assume payment of amounts on all the Octreotide CCCPs and the
performance of every duty, obligation liability and covenant of this Agreement,
subject to the conditions herein, on the part of the Company to be performed or
observed in the manner prescribed herein; and

(iii) the Company has delivered to the Paying Agent a Certificate executed by
the Chief Executive Officer of the Company, stating that such consolidation,
merger, conveyance, transfer or lease complies with this Section 11 and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

(b) Upon any consolidation of or merger by the Company with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 11(a)
hereof, the Surviving Person shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Agreement with the
same effect as if the Surviving Person had been named as the Company herein, and
thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under this Agreement and the
Octreotide CCCPs.

(c) In the event that (i) the Company shall enter into any definitive agreement
with respect to a consolidation or merger (whether by proxy, tender offer or
otherwise) involving the Company and for which approval of stockholders of the
Company is required, or of the conveyance or transfer of the properties and
assets of the Company substantially as an entirety, or a tender offer or
exchange offer for shares of its common stock; or (ii) the Company shall file
(or have filed against it)

 

9



--------------------------------------------------------------------------------

for the voluntary or involuntary dissolution, liquidation or winding up of the
Company, then the Company shall give prompt written notice to the Paying Agent
and shall cause the Paying Agent, on behalf of and at the expense of the Company
to give to each Holder of an Octreotide CCCP at his, her or its address
appearing on the Octreotide CCCP Register, at least 10 days prior to the
applicable record date for such transaction, or the date of the event in the
case of events for which there is no record date, by first-class mail, postage
prepaid, a written notice stating (i) the date on which any such consolidation,
merger, conveyance, transfer, dissolution, liquidation or winding up is
reasonably expected to become effective or consummated or (ii) the initial
expiration date set forth in any tender offer or exchange offer for shares of
the Company’s common stock. The failure by the Company or the Paying Agent to
give such notice or any defect therein shall not affect the legality or validity
of any consolidation, merger, conveyance, transfer, dissolution, liquidation or
winding up, or the vote upon any such action.

(d) The provisions of this Section 11 shall apply to successive transactions.

Section 12. Certain Rights of the Paying Agent. The Paying Agent undertakes the
duties and obligations imposed by this Agreement upon the following terms and
conditions, by all of which the Company and the Holders, by their acceptance of
the Octreotide CCCPs, shall be bound:

(a) The statements contained herein and in any notice delivered by the Company
shall be taken as statements of the Company, and the Paying Agent assumes no
responsibility for the correctness of any of the same except such as describe
the Paying Agent or any action taken by it. The Paying Agent assumes no
responsibility with respect to the distribution of the Octreotide CCCPs except
as herein otherwise provided.

(b) The Paying Agent shall not be responsible for any failure of the Company to
comply with the covenants contained in this Agreement to be complied with by the
Company. The Paying Agent shall not be responsible for the failure of the
Company to issue any certificate required under this Agreement or to determine
whether such certificate is required or for the contents of any certificate
issued by the Company.

(c) The Paying Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either by itself (through its
employees) or by or through its attorneys or agents (which shall not include its
employees) and shall not be responsible for the misconduct of any agent
appointed with due care.

 

10



--------------------------------------------------------------------------------

(d) The Paying Agent may consult at any time with legal counsel satisfactory to
it (who may be counsel for the Company), and the Paying Agent shall incur no
liability or responsibility to the Company or to any Holder in respect of any
action taken, suffered or omitted by it hereunder in good faith and in
accordance with the opinion or the advice of such counsel.

(e) Whenever in the performance of its duties under this Agreement the Paying
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless such evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Financial Officer, one of the Vice Presidents,
the Treasurer or the Secretary of the Company and delivered to the Paying Agent;
and such certificate shall be full authorization to the Paying Agent for any
action taken or suffered in good faith by it under the provisions of this
Agreement in reliance upon such certificate.

(f) The Company agrees to pay the Paying Agent reasonable compensation for all
services rendered by the Paying Agent in the performance of its duties under
this Agreement, to reimburse the Paying Agent for all expenses, taxes and
governmental charges and other charges of any kind and nature incurred by the
Paying Agent (including reasonable fees and expenses of the Paying Agent’s
counsel and agents) in the performance of its duties under this Agreement, and
to indemnify the Paying Agent and save it harmless against any and all
liabilities, including judgments, costs and counsel fees, for anything done or
omitted by the Paying Agent in the performance of its duties under this
Agreement, except as a result of the Paying Agent’s gross negligence or bad
faith.

(g) The Paying Agent shall be under no obligation to institute any action, suit
or legal proceeding or to take any other action likely to involve expense unless
the Company or one or more Holders shall furnish the Paying Agent with
reasonable security and indemnity satisfactory to the Paying Agent for any costs
and expenses which may be incurred, but this provision shall not affect the
power of the Paying Agent to take such action as the Paying Agent may consider
proper, whether with or without any such security or indemnity. All rights of
action under this Agreement may be enforced by the Paying Agent, and any such
action, suit or proceeding instituted by the Paying Agent shall be brought in
its name as Paying Agent, and any recovery of judgment shall be for the ratable
benefit of the Holders, as their respective rights or interests may appear.

(h) The Paying Agent and any stockholder, director, officer or employee of the
Paying Agent may buy, sell or deal in any other securities of the Company or
become pecuniarily interested in any transactions in which the Company may be

 

11



--------------------------------------------------------------------------------

interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Paying Agent under this Agreement or such
director, officer or employee. Nothing herein shall preclude the Paying Agent
from acting in any other capacity for the Company or for any other legal entity
including, without limitation, acting as transfer agent or as a lender to the
Company or an affiliate thereof.

(i) The Paying Agent shall act hereunder solely as agent, and its duties shall
be determined solely by the provisions hereof. The Paying Agent shall not be
liable for anything which it may do or refrain from doing in connection with
this Agreement except for its own gross negligence or bad faith.

(j) The Paying Agent will not incur any liability or responsibility to the
Company or to any Holder for any action taken in reliance on any notice,
resolution, waiver, consent, order, certificate, or other paper, document or
instrument reasonably believed by it to be genuine and to have been signed, sent
or presented by the proper party or parties.

(k) The Paying Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Paying Agent) or in respect of the validity of any
Octreotide CCCP.

(l) The Paying Agent is hereby authorized and directed to accept instructions
with respect to the performance of its duties hereunder from the Chairman of the
Board, the Chief Executive Officer President, the Chief Financial Officer, any
Vice President or the Secretary of the Company, and to apply to such officers
for advice or instructions in connection with its duties, and shall not be
liable for any action taken or suffered to be taken by it in good faith and
without negligence in accordance with the instructions of any such officer or
officers.

Section 13. Designation; Removal; Successor Paying Agent. The Paying Agent may
resign at any time and be discharged from its duties under this Agreement by
giving to the Company 30 days notice in writing. The Company may remove the
Paying Agent or any successor Paying Agent by giving to the Paying Agent or
successor Paying Agent 30 days notice in writing. If the Paying Agent shall
resign or be removed or shall otherwise become incapable of acting, the Company
shall appoint a successor to the Paying Agent. If the Company shall fail to make
such appointment within a period of 30 days after such removal or after it has
been notified in writing of such resignation or incapacity by the resigning or
incapacitated Paying Agent or by any Holder (whose name shall appear on the
Octreotide CCCP Register), then any Holder may apply to any court of competent
jurisdiction for the appointment of a successor to the Paying Agent. Pending

 

12



--------------------------------------------------------------------------------

appointment of a successor Paying Agent, either by the Company or by such court,
the duties of the Paying Agent shall be carried out by the Company. Any
successor Paying Agent, whether appointed by the Company or such a court, shall
be a bank or trust company in good standing, incorporated under the laws of the
United States of America or any State thereof or the District of Columbia and
having at the time of its appointment as Paying Agent a combined capital and
surplus of at least $10,000,000. After appointment, the successor Paying Agent
shall be vested with the same powers, rights, duties and responsibilities as if
it had been originally named as Paying Agent without further act or deed; but
the former Paying Agent shall deliver and transfer to the successor Paying Agent
any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for such purpose. In the
event of such resignation or removal, the Company or the successor Paying Agent
shall mail by first class mail, postage prepaid, to each Holder, written notice
of such removal or resignation and the name and address of such successor Paying
Agent. Failure to file any notice provided for in this Section 13, however, or
any defect therein, shall not affect the legality or validity of the resignation
or removal of the Paying Agent or the appointment of the successor Paying Agent,
as the case may be.

Section 14. Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company, the Paying Agent or any Holder shall bind and
inure to the benefit of their respective successors, assigns, heirs and personal
representatives.

Section 15. Termination; Effect of Termination.

(a) Subject to the resolution of any disputes in accordance with Sections 7(k)
and 21 hereof, in the event that the Approval Milestone Date shall not have
occurred on or prior to the Approval Deadline, this Agreement shall terminate at
5:00 p.m., New York City time, on the Approval Deadline.

(b) In the event that the Approval Milestone Date shall have occurred prior to
the Approval Deadline, this Agreement will terminate at 5:00 p.m., New York City
time, on the date that all payments are sent by the Paying Agent in respect of
the payment date set forth in any certificate delivered pursuant to Section 7(a)
hereof.

Section 16. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws thereof.

 

13



--------------------------------------------------------------------------------

Section 17. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Paying Agent and the Holders any legal or equitable right, remedy or claim under
this Agreement; but this Agreement shall be for the sole and exclusive benefit
of the Company, the Paying Agent and the Holders.

Section 18. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

Section 19. Headings. The headings and table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 20. Additional Covenants.

(a) List of Holders. The Company shall furnish or cause to be furnished to the
Paying Agent (a) in such form as the Company receives from its transfer agent
(or other agent performing similar services for the Company), the names and
addresses of the Holders within five business days of the Effective Time, and
(b) at such times as the Paying Agent may request in writing, within five
business days after receipt by the Company of any such request, a list, in such
form as the Company receives from its transfer agent (or other agent performing
similar services for the Company), of the names and the addresses of the Holders
as of a date not more than 15 days prior to the time such list is furnished.

(b) Ability To Make Prompt Payment. Neither the Company nor any of its
subsidiaries shall enter into any agreement that would restrict the Company’s
right to be able to promptly make or cause to be made payments to the Holders
under this Agreement or otherwise restrict the Company’s ability to fund or
cause to be funded such payments.

Section 21. Negotiation; Arbitration.

(a) Prior to any arbitration pursuant to Section 21(b) hereof, the Company, the
Paying Agent and any Holder or Holders of at least 20% in the aggregate of the
outstanding Octreotide CCCPs shall negotiate in good faith for a period of 30
days to resolve any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof.

(b) After expiration of the 30-day period contemplated by Section 21(a) hereof,
such controversy or claim, including any claims for breach of this Agreement,
shall be settled by arbitration administered by the American Arbitration

 

14



--------------------------------------------------------------------------------

Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. The Company, the Paying Agent and any Holder or Holders of at least 20%
in the aggregate of the outstanding Octreotide CCCPs may initiate an arbitration
for any matter relating to this Agreement. The number of arbitrators shall be
three. Within 15 days after the commencement of arbitration, each party shall
select one person to act as arbitrator, and the two selected shall select a
third arbitrator within 15 days of their appointment. If the arbitrators
selected by the parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be selected by the American Arbitration Association.
The place of the arbitration shall be New York, New York, and the arbitration
shall be conducted in such a manner so that the written opinion of the
arbitrators is given within 180 days after the arbitrators are selected. The
arbitrators shall be lawyers or retired judges with experience in the life
sciences industry and with mergers and acquisitions. Except as may be required
by law, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of both
parties. All fees and expenses incurred in connection with any arbitration,
including the costs and expenses billed by the arbitrators in connection with
the performance of their duties described herein shall be paid by the party or
parties against whom the arbitrators rule.

Any award payable in favor of the Holder or Paying Agent as a result of
arbitration shall be distributed to the Holders on a pro rata basis, based on
the number of Octreotide CCCPs held by each Holder.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:  

/s/ David P. Holveck

Name:   David P. Holveck Title:   CEO AMERICAN STOCK TRANSFER & TRUST COMPANY as
Paying Agent By:  

/s/ Isaac Freilich

Name:   Isaac Freilich Title:   VP

 

16